Name and2:20-cv-11627-FMO-RAO
  Case   address:             Document 23-1 Filed 03/02/21 Page 1 of 1 Page ID #:371
Laurence M. Rosen, Esq. (SBN 219683)
THE ROSEN LAW FIRM, P.A.
355 South Grand Avenue, Suite 2450
Los Angeles, CA 90071




ANDREW TRAMPE, et al.,
                                                                2:20-cv-11627-FMO-RAO


CD PROJEKT S.A., et al.,




Stern, Jonathan                                       The Rosen Law Firm, P.A.
                                                      275 Madison Avenue, 40th Floor
(212) 686-1060             (212) 202-3827             New York, NY 10016


jstern@rosenlegal.com



James W. Gordley




Rosen, Laurence M.                                    The Rosen Law Firm, P.A.
                                                      355 South Grand Avenue
                                                      Suite 2450
    219683         (213) 785-2610    (213) 226-4684   Los Angles, CA 90071

lrosen@rosenlegal.com
